Exhibit 10.2

 

ELEVENTH AMENDMENT OF CREDIT AGREEMENT

 

THIS ELEVENTH AMENDMENT OF CREDIT AGREEMENT (this “Amendment”) is entered into,
effective as of August 26, 2002, between PROTECTION ONE ALARM MONITORING, INC.,
a Delaware corporation (“Borrower”), each of the Persons which is a signatory to
this Amendment (collectively, “Lenders”), and WESTAR INDUSTRIES, INC., as
Administrative Agent for the Lenders (in such capacity, together with its
successors in such capacity, “Administrative Agent”).

 

R E C I T A L S

 

A.            Borrower, Lenders and Administrative Agent entered into the Credit
Agreement dated as of December 21, 1998 (as renewed, extended, modified, and
amended from time to time, the “Credit Agreement”; capitalized terms used herein
shall, unless otherwise indicated, have the respective meanings set forth in the
Credit Agreement), providing for a revolving credit facility in the original
maximum principal amount of $500,000,000.

 

B.            Pursuant to a letter agreement dated as of September 30, 1999,
Borrower reduced the Total Commitment to $250,000,000.

 

C.            The Lenders and the Administrative Agent entered into that certain
Assignment and Acceptance dated December 17, 1999 wherein the Administrative
Agent and the Lenders assigned all of their rights and obligations under the
Credit Agreement to Westar Industries, Inc. (f/k/a Westar Capital, Inc.).

 

D.            Borrower, Lender and Administrative Agent entered into a Second
Amendment of Credit Agreement effective as of February 29, 2000, a Third
Amendment of Credit Agreement effective as of January 2, 2001, a Fourth
Amendment of Credit Agreement effective as of March 2, 2001, a Fifth Amendment
to Credit Agreement effective as of June 30, 2001, a Sixth Amendment of Credit
Agreement effective as of November 1, 2001, a Seventh Amendment of Credit
Agreement effective as of March 25, 2002, an Eighth Amendment of Credit
Agreement effective as of June 3, 2002, a Ninth Amendment of Credit Agreement
effective as of June 26, 2002, and a Tenth Amendment of Credit Agreement
effective as of July 25, 2002, pursuant to which certain provisions of the
Credit Agreement were amended.

 

E.             Borrower, Lender, and Administrative Agent desire to further
modify certain provisions contained in the Credit Agreement to extend the
Termination Date (as defined herein), subject to the terms and conditions set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, Lender, and Administrative Agent
agree as follows:

 

1.             Amendments to the Credit Agreement. Section 1.1 is hereby amended
to delete the definition of “Termination Date” in its entirety and replace such
definition with the following:

 

--------------------------------------------------------------------------------


 

Termination Date means the earlier of (a) January 5, 2004, and (b) the effective
date of any other termination or cancellation of Lenders’ commitments to lend
under, and in accordance with, this Agreement.

 

2.             Amendment of Credit Agreement and Other Loan Documents. All
references in the Loan Documents to the Credit Agreement shall henceforth
include references to the Credit Agreement as modified and amended by this
Amendment, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.

 

3.             Ratifications. Borrower (a) ratifies and confirms all provisions
of the Loan Documents as amended by this Amendment, (b) ratifies and confirms
that all guaranties, assurances, and Liens, if any, granted, conveyed, or
assigned to the Credit Parties under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee, assure, and secure full payment and performance of the present and
future Obligation, and (c) agrees to perform such acts and duly authorize,
execute, acknowledge, deliver, file, and record such additional documents, and
certificates as the Credit Parties may reasonably request in order to create,
perfect, preserve, and protect those guaranties, assurances, and Liens.

 

4.             Representations. Borrower represents and warrants to the Credit
Parties that as of the date of this Amendment: (a) this Amendment has been duly
authorized, executed, and delivered by Borrower and each of the other Obligors
that are parties to this Amendment; (b) no action of, or filing with, any
Governmental Authority is required to authorize, or is otherwise required in
connection with, the execution, delivery, and performance by Borrower or any
other Obligor of this Amendment; (c) the Loan Documents, as amended by this
Amendment, are valid and binding upon Borrower and the other Obligors and are
enforceable against Borrower and the other Obligors in accordance with their
respective terms, except as limited by Debtor Relief Laws and general principles
of equity; (d) the execution, delivery, and performance by Borrower and the
other Obligors of this Amendment do not require the consent of any other Person
and do not and will not constitute a violation of any Governmental Requirement,
order of any Governmental Authority, or material agreements to which Borrower or
any other Obligor is a party thereto or by which Borrower or any other Obligor
is bound; (e) all representations and warranties in the Loan Documents are true
and correct in all material respects on and as of the date of this Amendment,
except to the extent that (i) any of them speak to a different specific date, or
(ii) the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement; and (f) both before and after
giving effect to this Amendment, no Potential Default or Default exists.

 

5.             Conditions. This Amendment shall not be effective unless and
until:

 

(a)           this Amendment has been executed by Borrower, the other Obligors,
Administrative Agent, and the Required Lenders;

 

 

2

--------------------------------------------------------------------------------


 

(b)           Borrower shall have delivered to Administrative Agent such
documents satisfactory to Administrative Agent as it may request evidencing the
authorization and execution of this Agreement, and any other documents executed
and delivered in connection herewith (collectively, the “Amendment Documents”);
and

 

(c)           Borrower shall have paid to the Administrative Agent, for the
account of the Credit Parties as Administrative Agent shall determine, an
amendment fee in an amount equal to 0.50% of the Total Commitment on the
effective date of this Amendment ($1,275,000).

 

6.             Continued Effect. Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Credit Agreement and the other Loan Documents, and all documents executed
in connection therewith, shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.

 

7.             Miscellaneous. Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment shall be construed and
its performance enforced, under Texas law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document.

 

8.             Parties. This Amendment binds and inures to Borrower and the
Credit Parties and their respective successors and permitted assigns.

 

9.             Entireties. The Credit Agreement and the other loan documents, as
amended by this amendment and the other amendment documents, represent the final
agreement between the parties about the subject matter of the credit agreement
and may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties.  there are no unwritten oral agreements between
the parties.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO ELEVENTH AMENDMENT OF

CREDIT AGREEMENT AMONG

PROTECTION ONE ALARM MONITORING, INC., AS BORROWER,

WESTAR INDUSTRIES, INC., AS ADMINISTRATIVE AGENT

AND

THE LENDERS NAMED HEREIN

 

EXECUTED on and effective as of the date first above written.

 

 

PROTECTION ONE ALARM MONITORING, INC., a
Delaware corporation, as Borrower

 

 

 

 

 

 

 

By:

/s/ Anthony D. Somma

 

 

 

Name: Anthony D. Somma

 

 

Title: Senior Vice President

 

4

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO ELEVENTH AMENDMENT OF

CREDIT AGREEMENT AMONG

PROTECTION ONE ALARM MONITORING, INC., AS BORROWER,

WESTAR INDUSTRIES, INC., AS ADMINISTRATIVE AGENT,

AND

THE LENDERS NAMED HEREIN

 

EXECUTED on and effective as of the date first above written.

 

 

WESTAR INDUSTRIES, INC., as Administrative Agent
and a Lender

 

 

 

 

 

 

 

By:

/s/ Paul R. Geist

 

 

 

Name: Paul R. Geist

 

 

Title: President

 

5

--------------------------------------------------------------------------------


 

To induce the Credit Parties to enter into this Amendment, each of the
undersigned (a) consents and agrees to the Amendment Documents’ execution and
delivery, (b) ratifies and confirms that all guaranties, assurances, and Liens,
if any, granted, conveyed, or assigned to the Credit Parties under the Loan
Documents are not released, diminished, impaired, reduced, or otherwise
adversely affected by the Amendment Documents and continue to guarantee, assure,
and secure the full payment and performance of all present and future
Obligations (except to the extent specifically limited by the terms of such
guaranties, assurances, or Liens), (c) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
guaranties, assignments, security agreements, deeds of trust, mortgages, and
other agreements, documents, instruments, and certificates as the Credit Parties
may reasonably deem necessary or appropriate in order to create, perfect,
preserve, and protect those guaranties, assurances, and Liens, and (d) waives
notice of acceptance of this consent and agreement, which consent and agreement
binds the undersigned and its successors and permitted assigns and inures to the
Credit Parties and their respective successors and permitted assigns.

 

 

EXECUTED on and effective as of the date first above written.

 

 

PROTECTION ONE, INC., a Delaware
corporation

 

 

 

 

 

By:

/s/ Anthony D. Somma

 

 

 

Name: Anthony D. Somma

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

NETWORK MULTI-FAMILY SECURITY
CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Anthony D. Somma

 

 

 

Name: Anthony D. Somma

 

 

Title: Assistant Treasurer

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

PARTIES, ADDRESSES, COMMITMENTS, AND WIRING INFORMATION

 

Borrower

 

Protection One Alarm Monitoring, Inc.
818 South Kansas Avenue
Topeka, KS  66612
Attention: Tony Somma

 

 

Administrative Agent

 

Westar Industries, Inc.
818 South Kansas Avenue
Topeka, KS  66612
Attention: Paul R. Geist

 

 

 

Wiring Instructions:

 

 

 

Bank of America, Dallas, Texas
Reference: Protection One Alarm Monitoring, Inc.
Attention: Carolyn Starkey

 

 

7

--------------------------------------------------------------------------------


 

Lenders

 

Committed
Sum

 

Pro Rata Part of
the
Commitments

 

Westar Industries, Inc.
818 South Kansas Avenue
Topeka, KS  66612
Attn: Paul R. Geist

 

$

255,000,000

(1)

100

%

 

 

 

 

 

 

 

Wiring Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, Dallas, Texas
Reference: Protection One Alarm Monitoring, Inc.
Attention: Carolyn Starkey

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Including increase previously requested by Borrower and approved by
Administrative Agent pursuant to Section 2.5.

 

8

--------------------------------------------------------------------------------